CaSe lilS-CV-OOQGS-RJ.]-RSK ECF NO. 13-1 filed 10/05/18 Page|D.lGO Page 1 Of 2

UNITED STATES DISTRICT COURT
FOR THE \VESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

HELENA AGRI-ENTERPRISES` LLC,
a Delaware limited liability Company, Case No. l:lS-cv-00963-RJJ-RSK

Plaintiff`

vs. Honorable Robert J. JOnker

GREAT bAKES GRAIN1 LLC; B()ERSEN
FARi\/IS AG, LLC, a Michigan limited
liability company, BOERSEN FARMS, INC.
a Michigan corporation, BOERSEN AG
PARTNERS, LLC, a Michigan limited
liability company, DENNIS BOERSEN,
ARLAN BOERSEN, SANDRA BOERSEN,

 

Defendants
Sheryl L. Toby (P391 14) Ronald J. VanderVeen (P33067)
l\/[arl< J. l\/lagyal‘ (P75090) Cunningham Da[man, PC
Dykema Gossett PLLC Attomeys for Defendants
Attorneys for Plaintiff 321 Settlers Road
300 Ottawa Ave. N.W. Suite 700 Holland, MI 49423
Grand Rapids, l\/Iichigan 49503 rjvv@cunninghamdalman.com
Stoby@dyk€ma.com 616-392-1821
mmagyar@dykema.cc)m
616-776-7500

 

AFFIDAVIT DENYING ACCOUNT STATED

CaSe lilS-CV-OOQGS-RJ.]-RSK ECF NO. 13-1 filed 10/05/18 Page|D.lGl Page 2 Of 2

Dennis Boersen. being first duly sworn, States as follows:

l. l make this affidavit on behalt`ot`Boersen Farms, lnc., Boersen Farms AG. LLC. and
Boersen AG Paltners, LLC.

Z. l am the Secretary ot` Boersen Farms, Inc.

3. l am a member ofBoersen Farms AG. LLC and Boersen AG Partners. LLC.

4. l have examined the records of Boersen Farms` inc. and have been unable to determine
the amount owed to Plaintit`f by the company.

5. I have examined the records of Boersen Farms AG, LLC and have been unable to
determine the amount owed to Plaintiff by the company

6. l have examined the records of Boersen AG Partners, LLC. and have been unable to
determine the amount owed to Plaintiff by the company.

7. These companies have not agreed to the amounts alleged by Plaintiff.

8. Based on the preceding paragraphs and on behalf of Boersen Farms, Inc., Boersen Farms
AG, LLC, and Boersen AG Partners, LLC., l deny that Boersen Farms, lnc., Boersen
Farrns AG, LLC, and Boersen AG Partners, LLC. owe the amounts as alleged in the

De , fes Belleville for Account Stated.

cba :Sx

( .
Dennis A. Boerset(

Further deponent sayeth not.

Subscribed and sworn before me on this 5th day of ctober, by Dennis A. Boersen.

  
     
  

Lisa Robinson
Notary Pubiic Of Michigan

1 Ottawa Cou t
- Expires 01.'1
Acting in the County of

l"tlt.>.)LJ , Notary Pubiic
§ l 1 L)\)U-_. County, Michigan
y commission expires: w

Acting in l § mg r_\!v\» County, Michigan

